Exhibit 10.1

 

 

 

FIFTH AMENDMENT TO
STANDSTILL AGREEMENT

 

This Fifth Amendment to Standstill Agreement (this “Amendment”) is effective as
of June 13, 2019 by and between Perceptron, Inc., a Michigan corporation (the
Company”) and Harbert Discovery Fund LP, Harbert Discovery Fund GP, LLC, Harbert
Fund Advisors Inc. and Harbert Management Corporation (collectively, the
“Holders”). Capitalized terms not otherwise defined herein have the meanings set
forth in the Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Company and the Holders are parties to that certain Standstill
Agreement dated as of August 9, 2016, as amended by the First Amendment to
Standstill Agreement dated as of November 17, 2016, the Second Amendment to
Standstill Agreement dated as of May 31, 2017, the Third Amendment to Standstill
Agreement dated as of December 18, 2017 and the Fourth Amendment to Standstill
Agreement dated as of August 9, 2018 (the “Agreement”); and

 

WHEREAS, the parties wish to further amend the Agreement as set forth herein.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

 

1.                   The Company shall waive the limitations of Section 6 of
that certain Voting Agreement dated as of August 9, 2016, between the Company
and Moab Partners, L.P. and Moab Capital Partners, LLC (collectively, “Moab”),
as amended by the First Amendment to Voting Agreement dated as of November 17,
2016, the Second Amendment to Voting Agreement dated as of May 31, 2017, the
Third Amendment to Voting Agreement dated as of December 18, 2017and the Fourth
Amendment to Voting Agreement dated as of August 9, 2018 in order to permit Moab
to sell and Holders to purchase all of the shares of the Company’s Common Stock
owned by Moab as of the date of this Agreement.

 

2.                   Section 4(d) of the Agreement shall be amended to add Jay
W. Freeland to the list of persons appointed as proxy for the Holders.

 

3.                   Section 3(d) of the Agreement shall be deleted from the
Agreement.

 

4.                   Section 5 of the Agreement shall be amended and restated to
read as follows:

 

“5.       Directorships.

 

(a)       The Nominating and Corporate Governance Committee of the Board and the
Board will nominate, recommend and support John F. Bryant (the “Holders
Director”) for election at each Annual Meeting of the Shareholders of Perceptron
during the Covered Period. Perceptron agrees to solicit proxies for the Holders
Director during the Covered Period pursuant to this Section 5(a) and include the
Holders Director in its slate of nominees (the “Company Slate”) for election as
directors of Perceptron during the Covered Period in the same manner as it does
for all the other incumbent members of the Company Slate.

 

(b)       As a condition to the Holders Director nomination for election to the
Board during the Covered Period, Holders and the Holders Director agree to
provide to Perceptron the information required to be disclosed for directors,
candidates for directors and their affiliates and representatives in a proxy
statement or other filings under applicable law or stock exchange rules or
listing standards, information in connection with assessing eligibility,
independence and other criteria applicable to directors, and satisfying other
compliance requirements and legal obligations in the same manner as any other
director, a fully completed copy of Perceptron’s standard director questionnaire
and such other information as reasonably requested by Perceptron from time to
time with respect to Holders and the Holders Director.

 



 1 

 













 

(c)       The Holders Director agrees that, at all times while serving as a
member of the Board, he will (i) meet all director independence standards of
Perceptron, The NASDAQ Stock Market and the SEC and applicable provisions of the
Exchange Act, and the rules and regulations promulgated thereunder, and (ii) be
qualified to serve as a director under the Michigan Business Corporation Act.

 

(d)       At all times while serving as a Director, the Holders Director will
receive the same benefits of directors’ and officers’ insurance and any
indemnity and exculpation arrangements available generally to the other
non-executive Board members and the same compensation and other benefits for his
service as a director as the compensation and other benefits received by the
other non-executive Board members for service as a director.

 

(e)       Holders shall cause the Holders Director to comply with all corporate
and Board policies and principles of Perceptron in force from time to time and
applicable to Directors of Perceptron generally, and to provide Perceptron with
signed agreements from the Holders Director to that effect.

 

(f)        Other than any incentive, compensation or other payment John F.
Bryant may receive in his employment roles with the Holders, which arrangements
will not be materially increased in connection with or as a result of John F.
Bryant becoming or serving as a Holders Director, the Holders Director will not
accept any incentive, compensation or other payment that would influence him to
recommend that Perceptron enter into a transaction for the sale of Perceptron or
to recommend any other significant initiative affecting Perceptron and its
shareholders, but nothing herein will prevent Holders Director from recommending
such transactions or initiatives as specifically permitted in this Agreement.

 

(g)        Except as otherwise set forth in this Section 5(g), the Holders
Director shall comply with all policies, procedures processes, codes, rules,
standards, and guidelines applicable to Directors (as each may be amended from
time to time for all Directors) and will execute the Non-Disclosure Agreement
substantially in the form attached hereto as Exhibit A (the “Confidentiality
Agreement”). Notwithstanding the foregoing, John F. Bryant may discuss
confidential information with officers and managers of the Holders in accordance
with and subject to the terms of the Confidentiality Agreement after the
Confidentiality Agreement has been mutually executed and delivered to Perceptron
by John F. Bryant, and if applicable, officers and managers of the Holders who
will receive confidential information, and subject to full compliance with
Perceptron’s insider trading policies.

 

(h)        Perceptron agrees that if the Holders Director is unable to serve as
a director, resigns as a director or is removed as a director, Holders shall
have the ability to recommend a substitute person who satisfies all of the
requirements for board candidates set forth in Section 1(f) and 5 (“Replacement
Director”) for approval by the Nominating and Corporate Governance Committee of
the Board, in good faith after exercising its fiduciary duties, which approval
shall not be unreasonably withheld. Upon the recommendation of a Replacement
Director nominee by the Nominating and Corporate Governance Committee of the
Board, the Board shall vote on the appointment of such Replacement Director to
the Board no later than ten (10) business days after the Nominating and
Corporate Governance Committee recommendation of such Replacement Director;
provided, however, that if the Board does not elect such replacement Director to
the Board, the parties shall continue to follow the procedures of this Section
5(h) until a Replacement Director is elected to the Board.”

 



 2 

 













 

5.                   Section 9(a) of the Agreement shall be amended and restated
to read as follows:

 

“(a) This Agreement is effective as of the date hereof and shall remain in full
force and effect for the period (the “Covered Period”) commencing on the date
hereof and ending on the earlier of (i) date that is thirty (30) days prior to
the deadline for a shareholder to submit nominations at the 2020 Annual Meeting
of the Shareholders of Perceptron in accordance with the provisions set forth in
Perceptron’s Bylaws in effect at such time, or (ii) the termination of this
Agreement as set forth in Section 9(b)(ii).”

 

6.                   If there is any inconsistency or ambiguity between this
Amendment and the Agreement, this Amendment shall control in all respects.

 

7.                   Except as is specifically set forth in this Amendment, the
remaining provisions of the Agreement are not otherwise modified or amended, and
all such provisions of the Agreement shall remain in full force and effect.

 

8.                   This Amendment may be executed in as many counterparts as
may be deemed necessary and convenient, and by the different parties hereto on
separate counterparts, and each of which, when so executed, shall be deemed an
original, and all such counterparts shall constitute one and the same
instrument.

 

[Signature Page Follows]


 

 

 

 

 

 



 3 

 













 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.

 

 



  Perceptron, Inc.                     By:  /s/ David L. Watza     Name: David
L. Watza     Title: President and Chief Executive Officer                      
  HARBERT DISCOVERY FUND, LP   By:  Harbert Discovery Fund GP, LLC              
    By:  /s/ Kevin A. McGovern     Name:   Kevin A. McGovern     Title: Vice
President and Associate General Counsel                   HARBERT DISCOVERY
FUND, GP, LLC                   By:  /s/ Kevin A. McGovern     Name: Kevin A.
McGovern     Title:    Vice President and Associate General Counsel            
      HARBERT FUND ADVISORS, INC.                   By:  /s/ John W. McCullough
    Name: John W. McCullough   Title:   Executive Vice President and General
Counsel           HARBERT MANAGEMENT CORPORATION                   By:  /s/ John
W. McCullough     Name:   John W. McCullough   Title: Executive Vice President
and General Counsel



 

 

4



 

 

